ACCEPTED
                                                                                         03-14-00501-CV
                                                                                                 4684127
                                                                                THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
LAW OFFICE OF DON CRUSE                                                             3/30/2015 8:06:04 AM
                                                                                        JEFFREY D. KYLE
1108 Lavaca Street               (512) 853-9100                                                    CLERK
Suite 110-436                    (512) 870-9002 fax
Austin, Texas 78701              don.cruse@texasappellate.com

                                                                          FILED IN
BY E-FILING                                                        3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                   3/30/2015 8:06:04 AM
March 30, 2015
                                                                     JEFFREY D. KYLE
                                                                           Clerk
Jeﬀrey D. Kyle
Clerk of the Court
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

            Re:       Acknowledgment of Oral Argument Setting 
                       
                      County of La Salle v. Joe Weber, et al.,  
                      No. 03-14-00501-CV

Dear Mr. Kyle:

       This letter confirms that the undersigned counsel, Don Cruse,
will be presenting oral argument on behalf of the County of La Salle. 

                                        Respectfully submitted, 




                                        Don Cruse
                                        State Bar No. 24040744
                 CERTIFICATE OF SERVICE
	     I certify that on March 30, 2014, this Letter was served on

counsel under Texas Rule of Appellate Procedure 9.5(b):

      Kristofer D. Monson
        Assistant Solicitor General
      Oﬃce of the Attorney General
      P.O. Box 12548
      Austin, Texas 78711-2548
      kristofer.monson@texasattorneygeneral.gov  

      COUNSEL FOR APPELLEES


                                          /s/ Don Cruse
                                          __________________
                                          Don Cruse